DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

Drawings
The drawings are objected to because: 
The drawings have a line and shading quality that is too dark distinguish between different features and too dark to be reproduced.  Refer to 37 CFR 1.84(I).  See Figure(s) 9, items of the structure  cannot be clearly distinguished.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9 and 15   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 7 and 9       the term “a rotor unit” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether a rotor unit is one of the rotor units recited in claim 1 or additional/different.

Re claim 9 the phrase " a rotor unit incorporates a mechanical drive to transmit mechanical power to the central drive gear unit" is improper claim language rendering the claim vague and indefinite for examination. It is unclear how a rotor unit incorporates a mechanical drive to transmit mechanical power to the central drive gear unit, in fact, the central drive gear unit incorporates a mechanical drive to transmit mechanical power to a rotor unit to rotate the rotor.

Re claims  15 The term "differing size" in claims 1, 9 and 15  is a relative term which renders the claim indefinite.  The term "differing size" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

                                                       Reference of prior art 

Vanderlip.  (US 3053480, Omni-directional, Vertical-lift, Helicopter Drone).
Du.  (US 20180362169, AIRCRAFT WITH ELECTRIC AND FUEL ENGINES).
Daly.  (US 9957045, Stackable Drones).
Cui et al.  (US 10573024, Stackable Drones).
Nonami et al.  (US 20200103922, Unmanned Aircraft, Device For Controlling Unmanned Aircraft, Method For Controlling Unmanned Aircraft, And Device For Detecting Failure Of Unmanned Aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


  Claim(s) 1-4 and 6-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlip in view of Du and further in view of Daly.

Re claim 1    Referring to the figures and the Detailed Description, Vanderlip discloses:
A lift producing multi-rotor apparatus comprising: 
a central drive gear unit comprising a single main gear (28), 
(32-35, 39), where each pair of rotor units comprises a first rotor unit and a second rotor unit (32-35, 39) where each rotor unit comprises
 an arm housing a main drive-shaft having an inner end attached to the central drive gear unit in mechanical communication with the central drive gear unit (fig. 2, items 32-35, 28, 45, 46), and 
an outer end comprising a gear set driven by the main drive shaft to power a rotor shaft (fig. 2, items 32-35, 28, 47, 48),
 a pitch-controlled rotor head attached to the rotor shaft comprising one or more rotor blades whose rotation defines a rotational disk (fig. 4, items 60-63), 
where the first rotor unit is directly opposite from the second rotor unit relative to the central drive gear unit (fig. 1),
 However Vanderlip fails to teach as disclosed by Du:  the direction of rotation of the first rotor unit is opposite from the direction of rotation of the second rotor unit (¶ 0064 and fig. 11, items 1102c, 1102d), 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Du teachings of the direction of rotation of the first rotor unit is opposite from the direction of rotation of the second rotor unit into the Vanderlip to cancel the torque of the first and second rotor units of the same axis in case of a failure in the rotor unit of the axis.
Vanderlip, as modified above, fails to teach as disclosed by Daly:  the rotational-disk defined by each rotor head overlaps two adjacent rotational disks.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Daly teachings of the direction of rotation of the first rotor unit is opposite from the direction of rotation of the second rotor unit into the Vanderlip, as modified above, to reduce the noise emission of the first and second rotor units.

Re claim 2    Referring to the figures and the Detailed Description, Vanderlip, as modified above,  discloses:  The multi-rotor apparatus of claim 1 where each main drive-shaft is driven in the same direction when viewed from the outer end towards the inner end (Vanderlip fig. 2, items 45, 46,  driven in the same direction when viewed from the outer end towards the inner end).

Re claim 3    Referring to the figures and the Detailed Description, Vanderlip, as modified above,  discloses:   The multi-rotor apparatus of claim 1 where the rotational-disks of two or more rotor units are coplanar (Vanderlip fig’s. 1 and 2, unnumbered the rotational-disks of items 39).

Re claim 4    Referring to the figures and the Detailed Description, Vanderlip, as modified above,  discloses:   The apparatus of claim 1 where the power is derived from a source (Du ¶ 0062, and Vanderlip the multicylinder engine items 20).

  Re claim 6    Referring to the figures and the Detailed Description, Vanderlip, as modified above,  discloses:  The multi-rotor apparatus of claim 1 further comprising a frame connecting two or more of the multi-rotor apparatus to form a lift producing apparatus (Vanderlip item 24).

Re claim 7    Referring to the figures and the Detailed Description, Vanderlip, as modified above,  discloses:   The multi-rotor apparatus of claim 1 where a rotor unit receives mechanical power from the central drive gear unit (Vanderlip items 33, 39).

Re claim 8    Referring to the figures and the Detailed Description, Vanderlip, as modified above,  discloses:   The multi-rotor apparatus of claim 1 where a clutch is incorporated configured to allow autorotation (Du ¶ 0062).

Re claim 9    Referring to the figures and the Detailed Description, Vanderlip, as modified above,  discloses:   The multi-rotor apparatus of claim 1 where a rotor unit incorporates a mechanical drive to transmit mechanical power to the central drive gear unit.

Re claim 10    Referring to the figures and the Detailed Description, Vanderlip, as modified above,  discloses:   The mechanical drive of claim 9 where a takeoff gear is incorporated into drive-shaft (Vanderlip items 42, 30).

Re claim 11    Referring to the figures and the Detailed Description, Vanderlip, as modified above,  discloses:   The multi-rotor apparatus of claim 1 where the arm incorporates a shaft pass-through structure (Vanderlip items 36 ).

Re Claims 12-14           Referring to the figures and detailed description above, Vanderlip, as modified above,  fails to disclose:   the single main gear has a single tooth surface, a double tooth surface, and the single main gear is optimized with a helical
The Examiner takes official notice that it is old and well known in the art that the single main gear has a single tooth surface, a double tooth surface, and the single main gear is optimized with a helical. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vanderlip, as modified above, in order to accommodate the different working requirements and conditions of the single main gear.

Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlip in view of Du and further in view of Daly and further in view of Nonami.

Re claim 5    Referring to the figures and the Detailed Description, Vanderlip, as modified above, fails to teach as disclosed by Nonami: The multi-rotor apparatus of claim 1 where 3 pairs of rotor units are included to form a hexacopter.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Nonami teachings of 3 pairs of rotor units are included to form a hexacopter into the Vanderlip, as modified above, to increase the lifting power of the multi-rotor apparatus.

Claim(s) 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlip in view of Du and further in view of Daly and further in view of Cui.

Re claim 15    Referring to the figures and the Detailed Description, Vanderlip, as modified above, fails to teach as disclosed by Cui: The multi-rotor apparatus of claim 1 where the one or more rotor blades are of differing size (col. 4, l 23-col. 5, l5).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Cui teachings of the one or more rotor blades are of differing size into the Vanderlip, as modified above, to enable a difference between propeller sizes and or comprise various propeller blade treatments.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642